Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/756321, filed on 04/15/2020. Claims 1-20 are still pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the clockwise direction and the anticlockwise direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the tapered element" in line 4.  It is unclear which of the at least one tapered element this limitation is referring to.
Claim 3 recites the limitation "the tapered element" in line 6.  It is unclear which of the at least one tapered element this limitation is referring to.
Claim 4 recites the limitation "the tapered element" in line 2.  It is unclear which of the at least one tapered element this limitation is referring to
Claim 4 recites the limitation "the further tapered element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the locking seat" in line 12.  It is unclear which of the at least one locking seat this limitation is referring to.
Claim 9 recites the limitation "the cam profile" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the locking seat" in line 14.  It is unclear which of the at least one locking seat this limitation is referring to.
Claim 10 recites the limitation "the second mass" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the distance configuration" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the cam follower pin" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the outer cam surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent No. 6,659,230 to Jenkins (henceforth referred to as Jenkins).
Regarding claims 1-9, Jenkins discloses a braking unit for a stairlift (i.e. Title), wherein the stairlift comprises a guide (i.e. Fig. 1, ref. 6) and a braking carriage (i.e. column 2, line 45) slidable on the guide, the braking carriage comprising the braking unit comprises: a safety device (i.e. Fig. 1) which can be displaced to be engaged with the guide from a sliding condition to a safe condition (i.e. Column 3, lines 35-45: “braking member is pivoted into engagement with the rail”), blocking a sliding of the braking carriage; a detection device (i.e. Fig. 4), which is configured to detect a speed of the braking carriage on the guide and is connected to the safety device to cause the displacement of the safety device into the safe condition, if the speed of the braking carriage exceeds a maximum predetermined speed; wherein the safety device comprises a safety rotor (i.e. Fig. 4, ref. 14) and wherein the detection device comprises a friction rotor (i.e. Fig. 1, ref. 15), moved by the sliding of the braking carriage in rotation independently from the safety rotor about a first axis of rotation (i.e. about Fig. 1, ref. 12) and a variation mechanism (i.e. Fig. 2, ref. 23) acting in conjunction with and coupled with the safety rotor, which is configured for connecting in a rotationally integral manner the safety rotor and the friction rotor when the speed of the braking carriage is greater than the predetermined speed (i.e. Column 3, lines 3-15); the braking unit being characterised in that the safety rotor is configured for being rotated about a second axis of rotation (i.e. Fig. 1 and 2, the radius and shape of ref. 14 is different than radius and shape of ref. 23, thus the axis of rotation is different), parallel to the first axis of rotation when the friction rotor and the safety rotor are connected in an integral manner, the safety device also comprising at least one tapered element (i.e. Fig. 2, ref. 23 is tapered in shape) fixed to the safety rotor which configured for interposing between the friction rotor and the guide for locking the safety device in the safe condition.
Wherein the braking carriage is configured to slide in the guide in two opposite directions and the friction rotor is configured to rotate consequently in the clockwise direction and the anticlockwise direction (i.e. given since ref. 23 is mirrored on both side of ref. 12 and 22 and stairlift is meant to go up and down stairs), and wherein the tapered element is arranged at a distance from the friction rotor when the braking unit is in the sliding condition and configured to move radially towards the friction rotor and to be interposed between the friction rotor and the guide, when the safety device is in the safe condition (i.e. Fig. 2, cam surface of ref. 23 slopes away from center of ref. 15 when engaged with rail during braking).
Wherein the safety device further comprises a further tapered element (i.e. Fig. 2, ref. 23 and 23), also fixed to the safety rotor and arranged at a distance from the friction rotor when the braking unit is in the sliding condition and configured to move radially towards the friction rotor and to be interposed between the friction rotor and the guide, when the safety device is in the safe condition, the tapered element being configured to be displaced when the friction rotor rotates the anticlockwise direction, the further tapered element being configured to move when the friction rotor rotates in the clockwise direction (i.e. Fig. 2, cam surface of ref. 23 slopes away from center of ref. 15 when engaged with rail during braking).
Wherein the tapered element and/or the further tapered element have the shape of a wedge (i.e. Fig. 2, ref. 23).
Wherein the safety rotor is equipped with a cam profile equipped with an inner cam surface (i.e. Fig. 4, surface of ref. 19) and an outer cam surface (i.e. Fig. 4, ref. 20) and wherein the detection device comprises a cam follower pin (i.e. Fig. 4, ref. 17), which is an engaging pin, acting in conjunction and slidably connects to the cam profile, which is connected to the friction rotor by the variation mechanism, the latter being configured to vary a radial position of the cam follower pin relative to the first axis of rotation and to induce a radial movement of the cam follower pin from the inner cam surface to the outer cam surface when the speed of the braking carriage is greater than the predetermined speed (i.e. Column 3, lines 26-35); the outer cam surface having at least one locking seat (i.e. Fig. 4, ref. 21) in which the cam follower pin is configure to lock in such a way as to connect in an integral manner the safety rotor and the friction rotor when the cam follower pin is locked in the locking seat (i.e. Column 3, lines 26-35). 
Wherein the safety rotor comprises a front wall (i.e. Fig. 3, ref. 13) and a rear wall (i.e. Fig. 3, ref. 14) between which the friction rotor is interposed, the cam profile being realized by means of a groove in the rear wall (i.e. Fig. 4, ref. 20). 
And comprising a safety sensor (i.e. Fig. 3, ref. 30) arranged to detect the rotation of the front wall and the safety rotor, when the safety rotor is drawn in rotational movement in the safe condition and to interrupt a power supply to the  stairlift following the rotation (i.e. Column 3, lines 60-65). 
Wherein the safety sensor is positioned at an outer recessed position (i.e. Fig. 2 and 3, ref. 31) of the front wall, and is configured to intercept an edge of the front wall during the rotation. 
Wherein the cam profile comprises a plurality of cradles (i.e. Fig. 4, ref. 21 and 21) which are elongated and arranged equally angularly spaced on an external portion of the rear wall, each cradle having a locking seat for receiving the cam follower pin when the friction rotor rotates in the clockwise direction, and a further locking (i.e. Fig. 4, ref. 21 is also the lock) seat to receive the cam follower pin when the friction rotor rotates in the anticlockwise direction. 

Allowable Subject Matter
Claims 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 9,745,171 to Husmann teaches a safety brake with a cam brake;
US Patent No. 9,663,326 to Osmanbasic et al teaches a safety brake with a cam brake.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654